     Case 1:21-cv-00052-3JP Document 265                 Filed 03/26/21      Page 1 of 5




               UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT, CLAIRE R. KELLY,
JENNIFER CHOE-GROVES, JUDGES
_________________________________________
                                          :
                                          :
IN RE SECTION 301 CASES                   : Court No. 21-00052-3JP
                                          :
__________________________________________:

           DEFENDANTS’ RESPONSE TO PLAINTIFFS’ PROPOSAL
          IN RESPONSE TO STANDARD PROCEDURAL ORDER 21-02

        On March 19, 2021, plaintiffs submitted a coordinated proposal regarding the

identification of a sample case, the identification of a steering committee, and issues

regarding relief. See Dkt. 260, Plaintiffs’ Coordinated Proposal in Response to Standard

Procedural Order 21-02 (Plaintiffs’ Proposal). Pursuant to Standard Procedural Order 21-

02, defendants “may submit specific comments on the sample case proposal (particularly

regarding the inclusion of certain cases) no later than March 26, 2021.” We therefore

respectfully submit the following comments in response to plaintiffs’ proposal regarding

the identification of a sample case. We also briefly address plaintiffs’ proposal regarding

the steering committee and interim relief.

            1. Identification of a Sample Case

        Plaintiffs propose proceeding with a single sample case, Case No. 20-177, the

first-filed complaint. Plaintiffs’ Proposal at 1-2. We concur with plaintiffs’ suggestion

of designating the first-filed case as a sample case, as it raises the most common claims in

all of the Section 301 cases.

        Plaintiffs also state that “Based on extensive review and discussion with counsel

for the other plaintiffs, the additional claims raised by certain individual plaintiffs either

reflect non-substantive variations on, or complement, the two causes of action in Case
     Case 1:21-cv-00052-3JP Document 265                 Filed 03/26/21      Page 2 of 5




No. 20-177.” Plaintiffs’ Proposal at 2. They then propose that these additional claims be

handled via amici curiae briefs. Id.

        With respect to arguments that are non-substantive variations on the causes of

action in Case No. 20-177, we agree that these are appropriate matters to be raised by

amici curiae. Any such amici curiae briefs, however, should not repeat arguments made

in briefing related to the sample case. In addition, to the extent plaintiffs propose that

individual plaintiffs may pursue claims as amici curiae that are substantively different

from the claims raised in Case No. 20-177 (e.g., due process claims, unconstitutional

revenue collection claims, claims alleging violations of the General Agreement on Tariffs

and Trade, and claims contesting the exclusion process or exclusion decisions), we object

to this proposal. Briefs by amici curiae are not an appropriate manner for individual

plaintiffs to raise substantive claims that are separate from those raised in the first-filed

complaint. Any such issues should be stayed pending the resolution of the sample case,

or handled through some other means.

        In addition, while not specifically addressed in plaintiffs’ proposal, we propose

that any claims regarding the Section 301 exclusion process or decisions on individual

exclusion requests should be severed and handled separately, either individually, or in

groups if they raise generic issues about the exclusion process. We are aware of

approximately 60 complaints to date that include claims challenging the exclusion

process or individual exclusion decisions. The exclusion process and decisions on

individual exclusion requests are entirely separate from the issuance of Lists 3 and 4A,

which is the subject of the proposed sample case and majority of complaints filed.




                                               2
     Case 1:21-cv-00052-3JP Document 265                Filed 03/26/21      Page 3 of 5




Therefore, we propose that any such claims be handled separately, following the

resolution of the sample case.

           2. Identification of a Steering Committee

       Plaintiffs propose a group of 15 counsel to serve on the steering committee.

Plaintiffs’ Proposal at 3. In addition, in accordance with our request, plaintiffs propose

designating Akin Gump Strauss Hauer & Feld LLP as the point of contact for the steering

committee. We understand this proposal to mean that defendants will only need to

coordinate with Akin Gump for any issues that require the parties to meet and confer, see

Standard Procedure Order No. 21-01 at 4, and that Akin Gump will, in turn, coordinate

with the steering committee. With this clarification, we agree to plaintiffs’ proposed

steering committee.

           3. Issues Regarding Relief

       In Standard Procedural Order 21-02, the Court instructed the parties to confer on

the issue of relief “as soon as practicable.” The Court also stated that it anticipates

requiring the parties to provide a joint status report on the issue by the deadline for a

proposed briefing scheduling, “but preferably sooner.” Order at 4-5. While we intend to

address this issue in a joint status report, we provide the following initial response to

plaintiffs’ proposal.

       Plaintiffs seek to obtain our consent that if they prevail in the 301 litigation, the

Court may award a refund of Section 301 duties collected, regardless of whether entries

subject to such duties have liquidated. Plaintiffs’ Proposal at 3-4. However, issues

regarding relief have not been properly presented to the Court at this time. Plaintiffs are

therefore seeking an advisory opinion from the Court, which is improper. Moreover, the



                                              3
     Case 1:21-cv-00052-3JP Document 265                 Filed 03/26/21    Page 4 of 5




Court may never be required to address this issue because it may only be relevant if the

Court ultimately rules against the government on the merits. Finally, we decline to enter

into a stipulation concerning the relevant law that would apply to plaintiffs’ request for a

remedy, as, among other problems with this suggestion, it is for the Court, not the parties,

to determine the law that governs requests for relief.



                                                 Respectfully submitted,

                                                 BRIAN M. BOYNTON
                                                 Acting Assistant Attorney General

                                                 JEANNE E. DAVIDSON
                                                 Director

                                                 /s/ L. Misha Preheim
                                                 L. MISHA PREHEIM
                                                 Assistant Director

                                                 /s/ Justin R. Miller
 OF COUNSEL:                                     JUSTIN R. MILLER
                                                 Attorney-In-Charge,
 MEGAN GRIMBALL                                  International Trade Field Office
 Associate General Counsel
 PHILIP BUTLER                                   /s/ Jamie L. Shookman
 Associate General Counsel                       Trial Attorney
 EDWARD MARCUS                                   Commercial Litigation Branch
 Assistant General Counsel                       Civil Division
 Office of General Counsel                       Department of Justice
 Office of the U.S. Trade Representative         26 Federal Plaza, Room 346
 600 17th Street N.W.                            New York, NY 10278
 Washington, D.C. 20508                          Tel: 212-264-2107
                                                 Fax: 212-264-1916
 PAULA SMITH
 Assistant Chief Counsel                         SOSUN BAE
 EDWARD MAURER                                   Senior Trial Counsel
 Deputy Assistant Chief Counsel                  ANN C. MOTTO
 VALERIE SORENSEN-CLARK                          Trial Attorney
 Attorney                                        Commercial Litigation Branch
 Office of the Assistant Chief Counsel           Civil Division
 International Trade Litigation                  Department of Justice


                                             4
   Case 1:21-cv-00052-3JP Document 265          Filed 03/26/21      Page 5 of 5




U.S. Customs and Border Protection       P.O. Box 480
26 Federal Plaza, Room 258               Ben Franklin Station
New York, NY 10278                       Washington, D.C. 20044


March 26, 2021                           Attorneys for Defendants




                                     5
